Case 3:17-cr-01102-MMA Document 49 Filed 08/23/21 PageID.133 Page 1 of 1



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                    Case No. 17cr1102-MMA
 9
                         Plaintiff,               ORDER GRANTING DEFENDANT’S
10                                                UNOPPOSED MOTION FOR EARLY
           v.                                     TERMINATION OF SUPERVISED
11                                                RELEASE
     ALEN QUIROZ,
12                                                [Doc. No. 48]
                         Defendant.
13
14         Defendant Alen Quiroz moves for early termination of his term of
15   supervised release. See Doc. No. 48. To date, Defendant has served more than 24
16   months of the three-year term imposed by the Court and neither United States
17   Probation nor the United States Attorney oppose the motion.
18         After considering the factors set forth in Title 18, section 3553(a), the Court
19   may “terminate a term of supervised release and discharge the defendant released
20   at any time after the expiration of one year of supervised release . . . if it is
21   satisfied that such action is warranted by the conduct of the defendant released
22   and the interest of justice.” 18 U.S.C. § 3583(e)(1). Upon due consideration of
23   the applicable statutory factors, the Court GRANTS Defendant’s motion, and
24   ORDERS that his remaining term of supervised release be terminated pursuant to
25   18 U.S.C. § 3583(e)(1) as of the date this Order is filed.
26         IT IS SO ORDERED.
27   DATE: August 23, 2021                    __________________________________
28                                            HON. MICHAEL M. ANELLO
                                              United States District Judge
